Title: To George Washington from Major General Nathanael Greene and Brigadier General Duportail, 16 January 1780
From: Greene, Nathanael,Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


          
            Sir.
            Morristown. 16th Jany 1780.
          
          To locate the army to any particular spots, may facilitate the Enemies getting possession of advantageous grounds, either upon one or the other of our flanks. It appears to us more proper therefore, that we move the troops upon the high and advantageous grounds, according as the motions of the enemy may indicate an intention to make an impression at particular places.
          Having examined the grounds, in and about camp, agreable to your Excellency’s order of the 15th of December, We are of opinion, that the range of hills marked P.O.N. is that upon which the troops may be most advantageously posted, to receive the enemy, should they present themselves in front of the mountains from Morristown to Kembles. Should the enemy approach us by Baskinridge and that quarter, we must occupy the grounds from the hill P. to the hill R: but if they approach us by pluckemin, Blackriver and Mendham, we must draw up in the form of two sides of a square, from the hill R to the hill S, and from the hill S to the hill T., the last of which lies a little in front of the Pennsylvania Line. Should the enemy attempt to penetrate our rear, by the way of the York Brigade, we must take post from the hill U. to the hill N.
          Some of the positions are weaker than others, and some parts of each, weaker than the rest: such are the intervals between the mountain Q to the Mountain R and between the Mountain R and the Mountain S. Therefore to be safe in those positions (should we be greatly inferior to the Enemy) it will be necessary to strengthen these places by art; and for this purpose, it would be well to preserve as much of the wood as possible standing on the ground.
          The several positions we have marked, being composed of a chain of hills, have this advantage, that we never can be brought to a general action; the hills being divided by deep valleys, which form each, in a manner, a distinct post.
          We must govern our retreat according to the enemies approach. If they approach us by the way of Morris, we can retreat by the way of Mendham, but if they approach us by the way of Baskinridge, or Mendham, we may retreat by the way of Morris.

However, the position of the army is at such a remove from the enemy, and so difficult of access, that there is little probability of their attempting any thing against us, without a greater diminution of our force, than we have reason to expect. We are with great respect your Excellency’s Most obedient Humble Servant
          
            Nath. Greene Q.M.G.DuportailCommdt of the Corps of the eng⟨ineers⟩
          
        